DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Species Figs. 5-9 (claims 15-21) in the reply filed on 01/06/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 recites the limitation "said individual sleeves" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 21 recites the limitation "said individual sleeves" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 15-21 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hauers et al. (U.S. Pub. No. 2007/0163214).
	Regarding claim 15: Hauers discloses an apparatus for making bottom-gusseted packages each having front and rear package panels, and a bottom gusset, said apparatus comprising: a pair of cooperating sealing jaws for heat-sealing each of said bottom gussets to a respective front and rear package panels in a closed orientation of said cooperating sealing jaws (Figs. 1 & 2; via side folder 8 to form gusseted bottom shape; sealing jaws 7), each of said sealing jaws each including respective, cooperating, U-shaped sealing surfaces (via U-shape of the sealing surface of jaws 7) each including:(1) a pair of side sealing surfaces to heat-seal opposite lateral margins of each bottom gusset to the respective front and rear package panels at lateral margins thereof (Figs. 3-6; via edges of the sealing jaws 7 to seal folded gusseted portions with the side package panels), and (2) a transverse sealing surface extending between said side sealing surfaces to respectively heat-seal laterally-extending edges portions of each said bottom gusset to the front and rear package panels at the bottom of each one of said packages in said closed orientation of said cooperating sealing jaws (via middle portions of the welding device 5), see annotated figure below;

    PNG
    media_image1.png
    820
    833
    media_image1.png
    Greyscale

	Regarding claim 16: wherein said sealing jaws each further include a transverse, top sealing surface (via 6), spaced from the respective U-shaped sealing surface (7), said top sealing surfaces of said sealing jaws cooperating to heat seal the front and rear package panels to each 2HUD02585P00973USPATENT other to form a top seal in an adjacent one of said packages simultaneously with heat-seals formed by said U-shaped sealing surfaces, see for example (Figs. 6-8; via forming top and bottom sealing portions of two consecutive packages at the same time);

	Regarding claim 18: wherein the spacing between said transverse sealing surfaces of said U-shaped sealing surfaces is greater than the spacing between said side sealing surfaces of said U-shaped sealing surfaces, when said pair of sealing jaws are in said closed orientation, see for example (Figs. 6-8; via closing sealing jaws 7);
	Regarding claim 19: wherein said top sealing surfaces include first portions spaced apart by a dimension which is the same as the spacing between said transverse sealing surfaces, and second portions spaced apart by a dimension which is the same as the spacing between said side sealing surfaces, when said sealing jaws are in said closed orientation, see for example (Figs. 1, 2, and 6-8);
	Regarding claim 20: including forming each of said side seals with a dimension of at least G.sub.SS, 3HUD02585P00973USPATENTeach of said side sealing surfaces having a transverse dimension greater than G.sub.SS, wherein each of said individual sleeves has a lateral dimension to form a respective gusset having a width of G.sub.W, the spacing between said side sealing surfaces of each of said sealing jaws being less than or equal to G.sub.W minus two times G.sub.SS (Fig. 8, of the filed application), see for example (Figs. 1, 2, and 6-8, noting that since the claims are apparatus claims, intended use limitations are not given much patentable weight, only structural limitations are examined).
	Regarding claim 21: wherein each of said individual sleeves has a length which is less than the width of the folded web of flexible material to facilitate formation of said bottom gusset with a width less than the width of the package to permit formation, by said U-shaped sealing .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  For example, the cited art of record all suggest the structure of sealing continuous web to form top and bottom consecutive packages using a transverse and side sealing means.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMEH TAWFIK whose telephone number is (571)272-4470. The examiner can normally be reached Mon-Fri. 8:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 

/SAMEH TAWFIK/Primary Examiner, Art Unit 3731